Citation Nr: 0302477	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  01-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $14,228.25, to include the 
question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the San 
Juan, the Commonwealth of Puerto, Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied the 
veteran's request for waiver of recovery of an overpayment of 
pension benefits in the amount of $14,228.25.


REMAND

The veteran contends that he is entitled to waiver of 
recovery of an overpayment of pension benefits in the amount 
of $14,228.25 on the basis of equity and good conscience.  As 
a threshold matter, the Board must determine the lawfulness 
of the debt asserted.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  From a review 
of the documents of record, it appears that the Committee has 
determined that the veteran's overpayment of $14,228.25 in 
pension benefits is based entirely for the year 1999 and was 
based on the veteran's failure to report receipt of Social 
Security disability benefits.  It appears that the Committee 
determined the effective date of termination of pension 
benefits as January 1, 1999; however, it is unclear when the 
veteran first started to receive Social Security benefits.  
It is to be noted that in determining when income is 
countable for pension purposes, it is the date of receipt of 
such benefits as opposed to the effective date of the award.  
Further, the period of the overpayment in question is not 
clear from the current record.  An audit of the veteran's 
account is therefore necessary.  Finally, the veteran 
reported a worsening of his financial situation, with 
additional dependents, in a statement received in June 2001.

Based upon the above, the Board finds that further 
development is required.  This case, therefore, is REMANDED 
to the Committee for the following additional development:

1.  The RO should contact the Social Security 
Administration and inquire as when the veteran 
was first issued a disability check.  It is to 
be stressed that the date of issuance of the 
first check is required, as opposed to the 
effective date of the award.

2.  After receiving the aforementioned 
information, the RO should then recalculate 
the overpayment in question and issue an audit 
of the veteran's account for the period of the 
overpayment.  The audit should list the 
amounts due and the amounts actually paid on a 
monthly basis and the amount of income 
considered in arriving at the amount due.  

3.  The veteran should be afforded an 
opportunity to submit a VA Form 4-5655, 
Financial Status Report, listing his family's 
yearly expenses and income.

4.  Thereafter, the Committee should 
readjudicate the veteran's claim for waiver of 
recovery of the pension overpayment, if any.  
If the claim continues to be denied, a 
supplemental statement of the case should be 
issued and the veteran and his representative 
provided an opportunity for response.  

The case should then be returned to the Board, if in order, 
following the completion of the usual adjudicative 
procedures.  No action is required of the veteran or his 
representative until further notice, but the veteran may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



